Robert Lynn Matthews v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-240-CR

     ROBERT LYNN MATTHEWS,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 13th District Court
Navarro County, Texas
Trial Court # 28248
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      A jury convicted Robert Lynn Matthews of taking a firearm on school premises.  The court
sentenced him to seven years’ confinement, and he appealed.
      Matthews has now filed a motion to dismiss his appeal.  Rule of Appellate Procedure 42.2(a)
provides:
At any time before the appellate court's decision, the appellate court may dismiss the
appeal if the party that appealed withdraws its notice of appeal—by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the duplicate
copy to the trial court clerk.  An appellant must personally sign the written withdrawal.

Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  Matthews personally signed the motion.  The
Clerk of this Court has sent a duplicate copy to the trial court clerk.  See id.; McClain v. State,
17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.) (per curiam).  Accordingly, Matthews’s
appeal is dismissed.

                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed December 31, 2002
Do not publish
[CR25]